Case 18-00702-TLM        Doc 68     Filed 08/16/19 Entered 08/16/19 17:28:16          Desc Main
                                    Document     Page 1 of 3


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

IN RE:                                                CASE NO. 18-00702-TLM

KOREY JENI MOELLER                                    CHAPTER 13

                                   Debtor(s)



                          TRUSTEE’S OBJECTION TO DEBTOR’S
                               MOTION FOR TURNOVER

       NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United

States Bankruptcy Court for the District of Idaho and as for her Objection to the Debtor’s Motion

for turnover states as follows:

       1. Debtor filed this case on June 1, 2018. A plan was confirmed on January 3, 2019.

       2. At the time Debtor filed this case she stated that she owned a 2002 Toyota Tundra

worth $7500. She claimed an exemption on said vehicle of $7,000. Debtor listed that there was

a lien on the vehicle of $867.15

       3. The vehicle was totaled in an automobile accident on or about June 10, 2019. The

Due to the bankruptcy proceeding Debtor’s insurance company sent a check to Trustee in the

amount of $10,508.03. Upon receiving the check, Trustee refunded the exempt portion of

$7,000 to Debtor so she could purchase a replacement vehicle.
Case 18-00702-TLM        Doc 68    Filed 08/16/19 Entered 08/16/19 17:28:16             Desc Main
                                   Document     Page 2 of 3


        4. Debtor has subsequently demanded that Trustee turnover the remaining $3508.03.

Trustee contends that said funds are property of the bankruptcy estate pursuant to Section 1306

of the bankruptcy code. Since the funds were received post confirmation, they did not revest in

the debtor.

        5. Although Debtor’s confirmed plan requires Debtor to pay her creditors in full, there is

a concern as to whether Debtor will have the ability to do so. Consequently the funds should

remain with the Trustee to be paid to the Debtor’s unsecured creditors who have not received any

funds as of this date.

        6. Debtor does not need the additional funds at this time. Based on the fact that her plan

would pay all creditors in full over 60 months, Debtor was able to put the sum of $498 per month

into a voluntary 401k plan since the filing of this case. Consequently Debtor would have put

$498 per month into her voluntary plan for 13 months or a sum of $6474 which she would have

available to her if she needed additional income while she is recovering from her injuries.

Debtor’s 401k plan allows loans and withdrawals.

        WHEREFORE, trustee objects to the Debtor’s Motion for turnover of property of the

bankruptcy estate and should be paid to the unsecured creditors and request that Debtor’s motion

be denied.


        DATED: August 16, 2019

                                                      /s/ Kathleen McCallister
                                                     Kathleen McCallister, Trustee
Case 18-00702-TLM       Doc 68    Filed 08/16/19 Entered 08/16/19 17:28:16          Desc Main
                                  Document     Page 3 of 3




                                CERTIFICATE OF SERVICE


        I, HEREBY CERTIFY that on August 16, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Patrick J Geile
Attorney at Law
pgeile@foleyfreeman.com


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:


Korey Jeni Moeller
2948 N. Springtime Way
Meridian, ID 83646


                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
